Citation Nr: 9934292	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  95-13 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for a back disorder.

2. Entitlement to service connection for a psychiatric 
disorder, to include PTSD.

3. Entitlement to service connection for a skin condition of 
the left foot, claimed as left foot "jungle rot."

4. Entitlement to service connection for a skin rash.

5. Entitlement to service connection for the residuals of a 
left index finger injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The U.S. Army Reserve Personnel Center has verified that the 
appellant had active duty from December 1966 to December 1968 
and from August 1991 to February 1992, including service in 
Southwest Asia during the Persian Gulf War.  The appellant 
also served for a number of years in the California Army 
National Guard.       

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).   

As a preliminary matter, the Board notes that medical records 
from the appellant's initial period of military service from 
1966-8 have not been located.  In April 1994, the appellant 
was requested to assist in this effort.  The appellant 
forwarded copies of medical records from his second period of 
active service but did not have any copies or information 
pertaining to the missing records from the first period of 
active service.  

Because the appellant was a member of the California National 
Guard, the RO attempted to secure the appellant's service 
medical records of his initial period of service from that 
agency.  The appellant's service medical records from his 
second period of active service were received from the Office 
of the Adjutant General of the State of California.  In an 
August 1994 letter to the RO, the Office of the Adjutant 
General of the State of California reported that in April 
1994 it had forwarded copies of "a full medical file" 
pertaining to the appellant.  

A report of telephonic contact memorandum dated in September 
1994 reflects that an employee of the Army Reserve Personnel 
Center in St. Louis, Missouri reported to the RO that the 
agency did not have in its possession the appellant's service 
medical records for "any" period of service.

Because it appears that the appellant's service medical 
records from his initial period of service are unavailable, 
the Board has carefully considered whether a further effort 
should be made to obtain them.  As will be discussed in 
greater detail below, the Board has determined that further 
inquiry is not warranted in this regard.  

The record reflects that the appellant has reported, and 
various medical examiners have opined, that the appellant is 
totally disabled and unable to pursue employment.  The Board 
notes that the appellant is a veteran of a period of war as 
that term is described in 38 U.S.C.A. § 1521 and 38 C.F.R. § 
3.2 [actually, he is a veteran of two periods of war].  
Accordingly, the matter of the appellant's possible 
entitlement to non-service-connected pension benefits is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1. The appellant's back disorder clearly and unmistakably 
preexisted his second period of military service, and was 
not incurred or aggravated due to such service.

2. Competent medical evidence has not been obtained 
reflecting that the appellant has a current psychiatric 
disorder that is linked to any incident of his military 
service.  

3. Competent medical evidence has not been obtained 
reflecting that the appellant has any dermatologic 
disorder of the left foot.

4. The appellant's current skin disability has not been 
linked by competent medical evidence to any incident of 
his military service. 

5. The appellant sustained and was treated for a left index 
finger fracture while serving on active duty in October 
1991 and in February 1992, and his assertion of a 
continuing disability from the left index finger fracture 
is presumed credible for the limited purpose of 
ascertaining the well groundedness of his claim.   


CONCLUSIONS OF LAW

1. The appellant's back disorder was not incurred or 
aggravated during military service.  38 U.S.C.A. §§ 1110, 
1111, 1153 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(1999).

2. The appellant's claim of service connection for a 
psychiatric disorder, to include PTSD, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3. The appellant's claim of service connection for left foot 
"jungle rot" is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4. The appellant's claim of service connection for a skin 
rash is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

5. The appellant's claim of service connection for the 
residuals of a left index finger injury is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters

The appellant contends that a grant of service connection is 
warranted for the disorders at issue.  As to his back 
condition, the appellant argues that he may have had a 
preexisting back condition, but he was nonetheless found 
qualified for service with the California National Guard and 
eventual deployment to the Southwest Asia theater of 
operations during the Persian Gulf War.  He contends that it 
was during this period of active service that he 
"reinjured" his back, and that he is therefore entitled to 
a grant of service connection for the resulting disability.  

The appellant has made no specific contentions relative to 
his claimed psychiatric disorder, other than to assert that 
it was either incurred as a result of depression over his 
worsening back disability, thus warranting a grant of 
secondary service connection; or that he has PTSD.  The 
appellant further argues that he has "jungle rot" of the 
left foot and a skin rash as a result of his initial period 
of active service.  The appellant also argues that service 
connection should be awarded for the residuals of an in-
service crush injury to his left index finger.  

Applicable law provides that in general, service connection 
may be granted for disability or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  

The initial inquiry as to any issue presented on appeal is 
whether the claim is well grounded. A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990). A mere allegation of service connection is not 
sufficient; there must be evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The United States Court of Appeals for the Federal Circuit 
has held that "a well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden § 5107(a). For a claim 
to be well grounded, there must be (1) a medical diagnosis of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required."  Epps v. Gober, 126 
F. 3d 1464, 1468 (Fed. Cir. 1997); see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), a decision of the United States 
Court of Appeals for Veterans Claims to the same effect.

Additional law and VA regulations will be discussed where 
appropriate below.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  

Entitlement to service connection for a back disorder

Factual background

The record reflects that in August 1985, the appellant 
underwent a service department physical examination, 
undertaken as part of the his enlistment to the National 
Guard.  In the report of medical history accompanying the 
examination, the appellant denied having recurrent back pain, 
and stated that he was in "good health."  Upon clinical 
examination, his spine was reported to be normal.  

The appellant underwent a VA physical examination in April 
1987, which was scheduled in the course of development of his 
then-pending claim for non-service-connected pension 
benefits.   He reported that he injured his back during the 
course of his civilian employment in June 1982, and that he 
had since undergone surgery three times.  He reported that 
since his surgeries, he had been unable to hold a job, 
because he was in "constant pain."  Radiographic 
examination detected evidence of a laminectomy and bone graft 
at L4-5 and S1.  The radiologist commented that the right 
iliac bone was the site of the bone graft.  The radiologist 
also noted that "collapse" of the body of L5 was associated 
with moderate degenerative changes, and that the fusion as 
noted was also seen to involve "obliteration of disc and 
anterior antibody fusion."  Straightening of the cervical 
spine was found, with minimal degenerative changes at C6-7 
with minimal disc narrowing and slight calcification of the 
anterior longitudinal ligament at C7-D1.  Upon clinical 
evaluation, the examiner reported that the appellant had 
undergone multiple surgical procedures from 1983 to 1985.  
The examiner cited the appellant's complaints of an inability 
to stoop, walk, stand for long periods or lift weight.  

The appellant remained a member of the California National 
Guard.  The record contains a copy of military activation 
orders dated July 30, 1991, directing the appellant to report 
for duty to a mobilization station for eventual deployment to 
the Persian Gulf.  A few days after he reported for duty, the 
appellant underwent a service department physical 
examination.  In a report of medical history questionnaire, 
the appellant reported that he was "in good health," and 
that the purpose of the examination was for 
"mob[ilization]."  The appellant denied then having, or 
ever having recurrent back pain.   

As noted above, the appellant was deployed to Saudi Arabia 
during the Persian Gulf War.  The record does not reflect 
that the appellant reported a back injury while on assignment 
in Saudi Arabia.  The appellant's service medical records 
from the period of deployment to the Persian Gulf includes a 
"Patient Evacuation Tag," dated September 3, 1991 
indicating that the appellant was to be transferred to 
Germany for a left finger fracture.  

A service department medical record dated February 24, 1992 
reflects that the appellant then complained of lumbar pain 
with a past history of a back injury in 1982 and two prior 
surgeries.  

In a May 1992 medical record generated by the service 
department, the appellant was noted to then have progressive, 
severe lower back pain.  He was provisionally diagnosed to 
have a herniated nucleus pulposus with radiculopathy and 
degenerative joint disease at L5-S1.  This report accompanied 
an undated authorization for travel and medical treatment by 
a military facility, issued by an official of the California 
National Guard.  It was reported that the appellant injured 
his lower back on May 6, 1992, during a period of inactive 
duty for training, and that the appellant had then been 
"activated for [the Los Angeles] riots."  

A report dated May 9, 1992 reflects that the appellant 
returned from overseas deployment on February 17, 1992 and 
reported having lower back pain.  The appellant was reported 
to have informed the examiner that he "injured [his] back in 
Saudi while driving" a military vehicle over sand dunes.  He 
complained of sharp pain and a "pinched nerve" of the upper 
right buttock.  The appellant also reported that he had not 
been seen by military medical personnel for these complaints 
since he had been mobilized.  

In a September 1992 VA medical record, it was noted that the 
appellant's history included an "original" lower back 
injury that was sustained in a fall in 1982.  It was also 
noted that in 1983, the appellant's back had undergone a 
fusion of L4-5, and that he reported there was no relief 
after these surgeries.  The appellant also apparently 
reported that he was "fairly comfortable" from 1985 to 
1991.  The appellant reported that at that time, he 
"reinjured" his back while riding in the back of a military 
truck and thereafter unloading items from the vehicle.    

A June 1993 medical consultation report signed by R.B., M.D. 
is of record.  In the report, Dr. B. is identified as a 
lieutenant commander in the United States Navy  Medical 
Corps.  Dr. B. found that as of June 1, 1992, the appellant 
was permanently disabled as a result of chronic low back 
pain, "[status-post] 3 back injuries," of the right sided 
L5-S1 region, with a herniated nucleus pulposus with 
radiculopathy.  It was recommended that the appellant be 
considered for separation from the National Guard because of 
his back disability.  

In June 1993, the appellant underwent a service department 
physical evaluation board.  The evaluation board found that 
the appellant's back disability was incurred or aggravated in 
line of duty at the time of national emergency, and that it 
was not the product of intentional misconduct, willful 
neglect or unauthorized absence.  The physical evaluation 
board noted that a recent physical examination included 
radiological studies detecting "a solid arthrodesis between 
L4 and L5," marked degenerative changes along the entire 
lumbar spine from L3 to S1, and diminished joint space at 
L5/S1.  The physical evaluation board also noted that recent 
magnetic resonance imaging testing indicated fusion of the 
L4/L5 surgical changes of the laminectomy at L4 and L5, and a 
herniated nucleus pulposus, predominantly at L5/S1.  Among 
its members, the physical evaluation board was assigned 
R.P.M., a lieutenant commander in the United States Naval 
Reserve Medical Corps.

In a "minority report," the president of the evaluation 
board stated that he "strongly disagree[d]" with its 
findings.  In particular, he noted that the appellant should 
not have been enlisted in the National Guard nor deployed to 
the Persian Gulf, and that the appellant falsified his 
enlistment health records by not disclosing that he had  
three previous major back surgeries.  The evaluation board 
president also noted that had the appellant been truthful in 
reporting these surgeries at the time of his enlistment to 
the National Guard, "regulations would have precluded his 
enlistment."  He also noted that the appellant again 
falsified his medical history prior to being deployed to the 
Persian Gulf.    

In a July 1993 treatment record generated by the service 
department, the appellant was reported to have had "3 back 
surgeries while a civilian."  The appellant reported that 
when he entered the National Guard, his back pain became 
aggravated.  The examiner noted that he had "no complete 
medical record."  The appellant reiterated that he had back 
surgery in April 1983, and twice in May 1983.  The appellant 
also reported that he did not have back problems until 
September 1991.  

The appellant underwent a VA physical examination in October 
1993.  It was noted that he injured his back in June 1982 and 
that it was a "civilian injury."  The examiner reported 
that at the time of the injury, the appellant was working on 
a steam boiler when he slipped and struck his right leg 
against concrete.  A few days after this incident, the 
appellant experienced back pain.  Upon reporting to a 
hospital, radiographic examination detected a herniated disc 
at L4-L5.  The appellant reported that after this incident, 
he underwent therapy and  surgeries in April and May 1983.  
The appellant reported that his back condition showed "some 
improvement" as a result of this surgery.  

The appellant further informed the examiner that after his 
enlistment with the California National Guard and Persian 
Gulf active duty in 1991, he injured his back "bouncing up 
and down on the sand dunes."  The appellant reported that at 
that time, he developed right hip and right hip pain.  The 
appellant reported that from April through May 1991, he had 
three additional surgeries.  The appellant reported that he 
also was activated for the Los Angeles riots of May 1992 and 
that he "re-injured" his back at that time.  He stated that 
following receipt of treatment by a service department 
medical facility, "no big change was made," and that he 
used Ibuprofen.  

In October 1993, the appellant's case underwent review by a 
"revised" physical evaluation board at Walter Reed Army 
Hospital, Washington, D.C.  It was found that the appellant's 
back disability was not incurred or aggravated in the line of 
duty in the time of national emergency, and that it was not 
the proximate result of performing duty.  

In a rebuttal statement, the appellant stated that when he 
enlisted into the California National Guard in 1985, he 
informed the examining physician of his previous back 
surgeries.  The appellant stated that the physician "wrote 
on [his] medical records" about the surgeries.  

In January 1994, upon review by the United States Army 
Physical Disability Appeals Board (PDAB), the findings of the 
revised physical evaluation board were affirmed.  In its 
factual rationale, the PDAB noted that the appellant had 
"significant back injuries in 1983 which required multiple 
surgical procedures," and that when the appellant enlisted 
in the National Guard he denied any past back problems or 
surgery.  Further, the PDAB noted that there was "no 
evidence of any back injury" while the appellant was 
deployed in the Persian Gulf.  

Relevant law and regulations

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132 (West 
1991); 38 C.F.R. § 3.304(b) (1998).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1998).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (1998).

Analysis

As is noted above, the appellant contends that his current 
back disorder was either incurred or aggravated while he was 
on active service during the Persian Gulf War.  Specifically, 
he attributes his current condition to injuring his back 
while driving over sand dunes in Saudi Arabia in 1991.

As an  initial matter, the Board finds that the appellant's 
claim is well grounded under 38 U.S.C.A. § 5107(a).  There is 
ample evidence of a current back disability; evidence of an 
in-service injury , and there is medical evidence of 
incurrence or aggravation of a back disability during service 
in the form of the June 1993 physical evaluation board 
report.

Once a claim has been found to be well grounded, the Board 
must determine whether VA statutory duty to assist the 
appellant in developing the evidence has been fulfilled.  See 
38 U.S.C.A. § 5107.  In this case, there is sufficient 
medical and other evidence of record in order for the Board 
to render an informed decision.  As described in the 
Introduction, service medical records from the appellant's 
first period of service are not available.  However, the 
appellant does not contend that his back disability in any 
way related to his first period of service.

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed.Cir. 1997) and cases cited therein.  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans claims stated that "a veteran need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board observes that it is somewhat hampered by 
conflicting statements made by the appellant to VA and to the 
service department, particularly in the several year period 
before his recall to active duty in 1991.  Essentially, at 
the same time the appellant was seeking monetary benefits 
from VA, contending that he was utterly unable to perform 
gainful employment due to a back disability, he denied any 
back problems to the California Army National Guard.  

The Board notes that the author of the June 1993 minority 
report, J.L.J., is identified as a Colonel of Infantry.  In 
his report, Colonel J. refers to the appellant's 
falsification of records pertaining to of his medical 
condition.  To the extent that Colonel J.'s minority report 
may be read as suggesting or intimating that the appellant 
should be penalized for falsifying his records, the Board 
rejects such suggestion.  The circumstances surrounding the 
appellant's entering his second period of active service, 
even if considered to be fraudulent, may not be used as a 
basis for denying service connection.  Rather, as discussed 
in detail above, the Board is obligated to weigh the evidence 
and render a decision based on such evidence.  Nevertheless, 
as noted in Madden, supra, the Board is obligated to make 
credibility determinations as to evidence presented for its 
consideration and in so doing to examine all such evidence in 
light of the other evidence of record.  

Presumption of soundness

As discussed above, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 
3.304(b), a veteran is entitled to service connection for a 
disorder present in service unless the disorder was noted in 
an examination report at the time of entrance into service, 
or clear and unmistakable evidence shows that the veteran's 
disorder preexisted service and was not aggravated from it.  
Junstrom v. Brown, 6 Vet. App. 264, 266 (1994); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 486 (1991).

Of record is the report of the April 1987 VA examination 
described above.  This report includes the appellant's 
statements concerning his back problems, including back 
surgeries in 1982 and twice in 1983, as well as an X-ray 
report which describes in detail evidence of pathology of the 
lower back, including previous laminectomy and bone graft at 
L4-5 and S1.

When the appellant enlisted in the California National Guard 
in 1985, and before his activation for deployment to the 
Persian Gulf War in 1991, he did not report that he had had 
multiple back surgeries.  Indeed, he denied having, or ever 
having had, recurrent back pain.  He answered in the negative 
when asked in an August 1985 medical history questionnaire 
whether he had previous operations; whether he had been a 
patient in any type of hospital; whether he had been unable 
to hold a job because of an inability to perform certain 
motions, assume certain positions or whether he had "ever" 
applied for pension or compensation for an existing 
disability.  Plainly, the appellant lied in response to these 
questions.  

Because the appellant's back disorder was not noted at the 
time of his entry onto his second period of active service, 
he is presumed to have been in sound condition unless clear 
and unmistakable evidence exists to overcome the presumption.  
38 U.S.C.A. § 1111.  By "clear and unmistakable" evidence 
is meant that which cannot be misinterpreted and 
misunderstood; it is that which is "undebateable."  
Vanerson v. West, 12 Vet. App. 254 (1999) 

In Miller v. West, 11 Vet. App. 345 (1998), the United States 
Court of Appeals for Veterans Claims (Court) held that a 
veteran's self-report that he had previously suffered from 
"depression or excessive worry;" in-service clinical 
records reflecting a pre-service diagnosis of a psychiatric 
disability, and an in-service medical board  that found the 
veteran's psychiatric disability to have preexisted service 
were insufficient to rebut the "presumption of soundness" 
as was found in 38 U.S.C.A § 1111.  The Court found that 
these records "were not supported by any contemporaneous 
clinical evidence or recorded history in the record."  
Because they were therefore "without a factual predicate in 
the record," they were insufficient to rebut the presumption 
of soundness.  See Miller, 11 Vet. App. at 348.

Similarly, in Vanerson v. West, 12 Vet. App. 254 (1999), a 
veteran sought service connection for a seizure disorder.  
There, after the veteran had experienced seizures while on 
active duty, and he reported that he had experienced multiple 
seizures for which he received medication prior to his 
enlistment.  In due course, he was separated upon the 
recommendation of an Army medical board which also found that 
the disorder had preexisted service and had not been 
aggravated by it.  Before VA, the veteran submitted pre-
service medical reports that did not reflect that he had a 
seizure disorder and he disputed that he had ever reported 
having the disorder or being treated for it.  The veteran 
also submitted multiple lay statements from individuals who 
reported that the veteran did not have a preexisting seizure 
disorder.  In remanding the veteran's claim for 
readjudication, the Court noted that despite a previous 
remand by the Board to determine the etiology of the seizure 
disorder, no medical evidence was of record indicating that 
the veteran's disorder preexisted service.  Vanerson, 12 Vet. 
App. at 262-262.  

With respect to the issue currently before the Board, 
however,, there exists substantial and compelling evidence to 
indicate that the appellant had a preexisting back disorder 
prior to his deployment to the Persian Gulf in 1991.  During 
the course of the February 1987 VA medical examination, the 
appellant reported that he had undergone multiple back 
surgeries since 1982 and that he was then in "constant 
pain."  The appellant's then contemporaneous subjective 
report is substantiated by the findings of the medical 
examiner.  As is noted above, he noted that the appellant had 
previously undergone a laminectomy and a bone graft at the 
L4-5 and S1 regions.  The Board places great weight on the 
April 1987 radiologic report, which describes in detail 
residuals of previous laminectomy and bone graft.

Unlike the facts as were presented in Miller and Vanerson, 
supra, there is thus clear and unmistakable lay and competent 
medical evidence indicating that the appellant's back 
disorder preexisted his second period of military service.  

Aggravation of pre-existing disability

Having found that the clear and unmistakable evidence exists 
to rebut the presumption of soundness, the Board must 
determine whether there exists competent evidence of 
aggravation of the preexisting condition.  

A finding that a preexisting disorder has been aggravated is 
dependent upon whether there has been noted any measured 
worsening of the disability during service and then whether 
such worsening constitutes an increase in disability.  See 
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993). 

The record reflects that following his mobilization, the 
appellant first sought medical treatment for back pain in 
February 1992, after he was evacuated to Germany for other 
reasons and indeed after he returned to the continental 
United states from the Persian Gulf.  The Board notes that 
appellant was essentially silent about any back injury during 
service and only began to refer to it at the end of his 
period of active duty, when he again became eligible for VA 
monetary benefits.  
The appellant's assertion that he "reinjured" his back, 
which was purportedly so severe that it had kept him from 
working for almost a decade, in Saudi Arabia but did not say 
anything about it and instead complained of a finger injury 
is not credible.  The record is devoid of any competent 
evidence, either contemporaneous with his Persian Gulf duty 
or thereafter, to indicate that the appellant's back disorder 
worsened as a result of his military duties.  

The appellant's self-report as to his disorder's worsening 
due to military service is not competent.  As a layperson, 
the appellant is not qualified to render medical opinions 
regarding  matters calling for specialized medical knowledge.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

The Board notes that there is no evidence of any back injury 
while the appellant was deployed in Southwest Asia.  There is 
no indication that the appellant's service medical records 
from this period of service are incomplete.  With respect to 
the contention that the appellant's back became worse due to 
inactive duty training during the Los Angeles riots in 1992, 
there is no competent medical evidence which supports that 
contention.  

The Board is of course aware of the June 1993 physical 
evaluation board, which in essence found the appellant's back 
disability to be due to service.  As noted above, the 
president of the physical evaluation board disagreed with its 
findings.  Moreover, and most significantly, both the 
"revised" physical evaluation board in October 1993 and the 
United States Army Physical Disability Appeals Board in 
January 1994 determined that the appellant's back disability 
had not been incurred or aggravated in service.  The PDAB 
specifically noted no evidence of any back injury while the 
appellant was deployed to the Persian Gulf.

The Board finds these reports be particularly probative.  It 
was determined from the service department's review of the 
record that the appellant's preexisting disorder had 
sustained no worsening during the course of his military 
service.  Although not determinative, the service 
department's findings are highly probative as they represent 
findings of a duly constituted government body tasked with a 
determination similar to the Board's.  See Venturella v. 
Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. 
App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see Soria v. Brown, 118 F.3d 747, 749 (Fed.Cir. 
1997); Malincon v. West, 12 Vet. App. 238 (1999).  

In essence, the Board chooses to place greater weight on the 
October 1993 and January 1994 service department reports, 
which are consistent with the medical evidence (i.e. no 
medical evidence of back problems associated with active duty 
in Saudi Arabia or inactive duty training in connection with 
the Los Angeles riots) than it does on the findings of the 
divided physical evaluation board in June 1993, which appear 
to be based only on the appellant's self-serving statements.

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the probative and 
credible evidence indicates that the appellant had a back 
disability which pre-existed his second period of active 
service and which was not aggravated by such service  The 
appeal is denied as to this issue.

Entitlement to service connection for a psychiatric disorder, 
to include PTSD

Factual background

The appellant's report of separation from active duty from 
his initial period of service reflects that he had four 
months and nine days of overseas service.  The Board notes 
that the appellant is the recipient of the National Defense 
Service Medal and the Good Conduct Medal.  

During his April 1987 VA physical examination, the appellant 
complained of anxiety, evidently related to "constant pain" 
caused by his back disability.  The examiner stated "the 
personality of this patient is very anxious".

In August 1992, the appellant was hospitalized for 
approximately two weeks at the VA Medical Center in Long 
Beach, California for treatment of major depression.  It was 
noted that the appellant, then on active duty with the 
National Guard, complained of depression after the death of 
his brother, the end of a romantic relationship and the 
worsening of his back pain.  In September 1992, the appellant 
was reevaluated.  He reported that his depression was "much 
better," and that he was able to sleep.  He denied having 
suicidal or homicidal ideation, hallucinations or delusions.    

By application received in September 1992, the appellant 
sought service connection for a "stress disorder," which he 
claimed had been incurred as a result of his military 
service.  The appellant underwent a VA psychiatric 
examination in December 1992.  He was diagnosed to have 
primary insomnia secondary to chronic back pain and a 
narcissistic personality disorder

The appellant underwent a VA psychiatric examination in 
October 1993.  The appellant reported that during his initial 
Army enlistment from December 1966 to December 1968, he was 
stationed at stateside posts and in Germany.  The appellant 
complained of insomnia, loss of appetite, loss of energy, 
poor self-esteem, and feelings of hopelessness and 
worthlessness.  He reported having some auditory and visual 
hallucinations.  The appellant was diagnosed to have a 
depressive type organic mood syndrome.  The examiner opined 
that the appellant had a depression "secondary to chronic 
low back pain."  The examiner opined that if the appellant's 
back pain had not been present, he would not be depressed.  
The examiner opined that the appellant was "100% disabled." 

A March 1995 VA treatment note reflects that the appellant 
was then "doing well" with use of prescribed medication.  
It was noted that the appellant's affect was then appropriate 
and he was not suicidal.  He was diagnosed to have PTSD with 
depression.  

A March 17, 1998 psychology treatment note reflects that the 
examiner believed that the appellant met the diagnostic 
criteria for a diagnosis of PTSD.  It was reported that he 
had intrusive and distressing recollections; efforts to avoid 
thoughts and feelings associated with "the trauma;" efforts 
to avoid activities or situations that aroused recollection 
of "the trauma," as well as social isolation, sleep 
disturbance and decreased concentration.  A March 27, 1998 
treatment note, the diagnostic impression was "PTSD" and 
recent major depression.  Both were noted to be "in partial 
remission."  

The appellant was hospitalized from April through May 1996 
for treatment of cocaine abuse and depression secondary to 
low back pain and unemployment.  

Relevant law and regulations

A well-grounded claim of entitlement to service connection 
for PTSD requires (1) medical evidence of a current 
disability, (2) medical or lay evidence of an in- service 
stressor which has been presumed credible for the limited 
purpose of ascertaining whether the claim is well grounded, 
and (3) medical evidence of a nexus between some incident of 
service and the current PTSD disability.  See Cohen v. Brown, 
10 Vet. App. 128 (1997). 

Service connection may be granted on a secondary basis for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(1999). 


Analysis

The Board notes at the outset that, notwithstanding the April 
1987 VA examination, the presumption of soundness on entry to 
the second period of service has not been rebutted.  See 
38 U.S.C.A. § 1111, which was discussed in detail above.  The 
April 1987 examination did not include a psychiatric 
consultation and the examination report did not contain a 
specific diagnosis of a psychiatric disability.

Having carefully examined all of the medical and lay evidence 
of record and presumed it credible, the Board finds that the 
appellant has not submitted a well-grounded claim of 
entitlement to service connection for any psychiatric 
disorder.  
Specifically, the appellant has not met his predicate burden 
of submitting competent medical evidence to suggest that 
there exists a nexus between any diagnosed psychiatric 
disorder and any incident of military service.  

As is noted above, the appellant has been diagnosed to have a 
depressive disorder.  However, in August 1992, the disorder 
was in part linked by VA medical providers to the appellant's 
non-service-connected back disorder.  The diagnosis and its 
etiology were reiterated in December 1992, October 1993, and 
May 1996.  These reports are devoid of any mention of any 
incident of the appellant's military service, other than to 
reiterate the appellant's continuing back pain.  Because no 
competent medical evidence of a nexus exists between the 
appellant's depressive disorder and his military service, the 
appellant's claim of service connection for a depressive 
disorder is not well grounded. 

In March 1995, the appellant was diagnosed to have PTSD.  In  
March 1998, the appellant was noted to meet the diagnostic 
criteria for PTSD.  However, there is no evidence in either 
of these reports of the nature of any claimed stressor which 
is a predicate requirement to establish a well-grounded claim 
of service connection for PTSD.  The burden to submit 
evidence sufficient to render a claim well grounded is the 
claimant's, and the claimant's alone.  Epps v. Gober, 126 
F.3d 1464, 1469 (Fed.Cir. 1997).  It has been observed that 
in Epps, the Federal Circuit Court of Appeals "definitively 
held that 'there is nothing in the text of [38 U.S.C.A] § 
5107 to suggest that [] VA has a duty to assist a claimant 
until the claimant meets his or her burden'" of establishing 
a well-grounded claim before providing any assistance to the 
claimant."  Morton v. West, 12 Vet. App. 477, 481 (1999) 
(emphasis added).   It was also noted that the claimant's 
burden to produce evidence to render a claim well grounded 
was a "condition precedent established by Congress" that 
neither VA nor the Court was free to ignore.  Morton, 12 Vet. 
App. at 485.    

The appellant has not reported, and the record does not 
suggest, that the diagnosed PTSD was caused by any incident 
of his military service.  In this circumstance, the 
appellant's claim of entitlement to service connection for 
PTSD is not well grounded.  See Fossie v. West, 12 Vet. App. 
1, 5-6 (1998).  

The appellant's psychiatric disability has been associated 
with his back disability.  However, since the back disability 
has been determined not to be service connected, service 
connection cannot be granted for depression on a secondary 
basis.  See 38 C.F.R. § 3.310 (1999).

Since the claim is not well grounded, service connection for 
a depressive disorder, to include PTSD, is denied.

Entitlement to service connection for left foot "jungle 
rot"
and for a skin rash 

Factual background

In the August 1985 service department physical examination 
undertaken as part of the appellant's enlistment to the 
National Guard, the appellant denied having skin diseases.  
Upon clinical examination, his skin was noted to be normal.  
During the course of an April 1987 VA examination, the 
appellant's skin was noted to be normal.  

By application received in September 1992, the appellant 
sought service connection for dermatological disorders.  
These included "jungle rot," of the left foot,  which he 
claimed to have incurred in 1968, and a generalized skin 
rash, which he asserted began in 1986.   The appellant was 
thereafter requested to provide substantiating information 
relative to the claimed disorders.  Although the appellant 
submitted various documentation and correspondence relative 
to other pending claims, no information was received relative 
to his claimed dermatological disorders.  

In January 1995, the appellant was treated at a VA medical 
center after complaining of a rash and a burning sensation on 
his abdomen.  He reported that the condition had its 
inception during his deployment to the Persian Gulf.  He was 
diagnosed to have pruritus.   In February 1995, the appellant 
was treated for areas of hyperpigmentation over his shoulder 
area.  He was diagnosed to have tinea of the affected areas.  

In a March 1995 VA treatment record, the appellant was noted 
to have multiple hyperpigmented plaques on the lower abdomen, 
thighs, and left hand.  The report is devoid of any mention 
of the etiology of this disorder.

Analysis

As is noted above, it is exclusively the appellant's 
obligation under applicable statute and precedent to produce 
evidence of a well-grounded claim.  The Court has ruled that 
absent the submission of such evidence, a claimant does not 
have the right to any VA assistance in the development of his 
claim.  Morton,12 Vet. App. at 481.  Reiterating, in order to 
establish a well-grounded claim, there must be presented 
competent evidence of a current disability; a disease or 
injury that was incurred in service, and a nexus between the 
disease or injury and the current disability.  Caluza, 7 Vet. 
App. at 506.    

The Board has carefully examined all evidence submitted in 
support of the claims of entitlement to service connection 
for "jungle rot" and a skin rash and presumed it credible 
for the purpose of ascertaining whether the claims are well 
grounded.  Meyer v. Brown, 9 Vet. App. at 425, 429 (1996).  
Having done so, the Board finds that the appellant has not 
met his predicate obligation of submitting a well-grounded 
claim for either of these disabilities.  

With respect to the claimed "jungle rot" of the left foot, 
there is no medical evidence that such condition currently 
exists or for that matter ever existed.  The Court has held 
that "[i]n the absence of competent medical evidence of a 
current disability and a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded."  Chelte v. Brown, 10 Vet. App. 268 (1997).  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  In Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992), the Court held that the 
failure to demonstrate that a disability is currently 
manifested constitutes failure to present a plausible or 
well-grounded claim.

In this instance, the appellant has proffered only his 
assertions to support his claim of service connection for 
"jungle rot" of the left foot.  As to diagnosis of a 
current disorder, nothing in the record suggests that the 
appellant possesses the medical expertise required to render 
such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In view of the above, the appellant has not presented 
competent medical evidence of current disability within the 
meaning of applicable legislation.  The Board finds that the 
appellant's claim of entitlement to service connection for 
"jungle rot" of the left foot is not well grounded. The 
benefit sought on appeal is accordingly denied.

With respect to the issue of service connection for a skin 
rash, the Board notes that it has presumed credible the 
appellant's account of having had some dermatologic symptoms 
during his initial period of service from December 1966 to 
December 1968.  See King, supra.  There are also current 
diagnoses of a skin condition.  Thus, two of the three prongs 
of Caluza have arguably been satisfied.

With respect to the third Caluza prong, nexus evidence, 
however, the appellant's claim fails.  In August 1985 the 
appellant denied that he then had, or ever had, skin 
diseases.  His skin was noted to be normal upon clinical 
evaluation in 1985 and 1987.  He denied skin problems at the 
time of his mobilization in 1991.  Although following receipt 
of his 1992 claim the appellant was requested to provide 
substantiating information relative to his claimed disorders, 
he failed to do so.  Indeed, there is no evidence of skin 
problems until 1995, several years after the appellant left 
service for the second time.

Although the record indicates that the appellant was treated 
beginning in January 1995 for pruritus and in February 1995 
for tinea, no competent medical examiner has linked these 
disorders to any incident of his military service.  As is 
noted above, in order to find a claim well grounded, there 
must be proffered competent evidence that links the claimed 
disorder to military service.  In this case, the appellant 
has failed to produce such evidence of a nexus.    

The Board is of course aware that the VA regulation which 
allows for service connection if continuity of symptomatology 
since service has been demonstrated.  See 38 C.F.R. 
§ 3.303(b).  However, as discussed above there is no such 
continuity of symptomatology.  Moreover, in Voerth v. West, 
U.S. Vet. App. No. 95-904 (October 15, 1999), the United 
States Court of Appeals for Veterans claims stated that this 
section does not relieve a claimant of the burden of 
providing a medical nexus between service and the currently 
claimed disability.  In this case the appellant has failed to 
do so.

The  Board notes that the appellant is a veteran of the 
Persian Gulf War.  For service members who served in the 
Southwest Asia theater of operations during the Persian Gulf 
War who exhibit objective indications of chronic disability 
manifested by one or more specific "signs or symptoms 
involving skin," such disability may be service connected 
provided that it became manifest during active service in the 
Southwest Asia theater of operations or to a degree of 10 
percent or more not later than December 31, 2001; and 
provided that the disability cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 501(a) (West 1991); 
38 C.F.R. §§ 3.317(a)(1), (b)(2) (1999).  However, the 
appellant's dermatological disorders are not "undiagnosed" 
within the meaning of the foregoing statute and regulations.  
Specifically, physical examination and clinical testing have 
confirmed that the appellant has tinea and pruritus.  
Application of the provisions of 38 C.F.R. § 3.317 is 
therefore not appropriate.  

Because the appellant has not submitted a well-grounded claim 
of entitlement to service connection for "jungle rot" or 
for a skin rash, his claims are denied.

Additional comment

When a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, VA may be obligated to 
advise a claimant of the evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  With respect to the three issues discussed 
immediately above, the RO has informed the appellant as to 
what kinds of evidence, in particular competent medical 
evidence, would be necessary to make the claims well 
grounded.  By this decision, the Board further informs the 
appellant of the kinds of evidence which would be required to 
make these claims well grounded.


Entitlement to service connection for the residuals of 
a left index finger injury

Factual background

The appellant's service medical records reflect that while 
serving on active duty in September 1991, he sustained a 
crush injury to the left index finger when he slammed it with 
the door to a truck.  He was diagnosed to have a fracture of 
the left index finger, including a rupture of the left tendon 
extension.  An extension splint was applied.  As is noted 
above, the appellant was medically evacuated from Saudi 
Arabia to Germany for treatment of his left index finger 
injury

Treatment records reflect that the appellant related a 
history of a crush injury to the same finger 3 years 
previously that had been "repaired."  In October 1991, the 
appellant complained of decreased sensation in the left index 
finger.  The diagnostic assessment was that the appellant had 
a chronic swan neck deformity.  He was prescribed the 
continued use of the splint.  

A February 1992 service medical record relates in part the 
history of the appellant's left finger injuries, and reflects 
that he appellant was referred for an orthopedic consultation 
to ascertain the severity of a progressive swan neck 
deformity.  It was noted that the appellant had recently 
sustained a mallet injury that was superimposed and an old 
flexor digitorum superficialis repair.   

The appellant submitted his claim of entitlement to service 
connection for the residuals of a left index finger fracture 
in September 1992, seven months following his separation from 
active duty.  

Analysis

As is noted above, a veteran is presumed to have been in 
sound physical condition upon entry onto military service and 
he is entitled to service connection for a disorder present 
in service unless the disorder was noted in an examination 
report at the time of entrance into service, or clear and 
unmistakable evidence shows that the veteran's disorder 
preexisted service and was not aggravated from it.  Junstrom, 
supra.  

Having carefully reviewed all of the evidence of record, the 
Board finds that the presumption of soundness has not been 
rebutted in this case.  In its decision, the RO found that 
the appellant had a preexisting left index finger injury that 
had not been aggravated by any incident of military service.  
However, other than the appellant's subjective report, there 
is no competent medical evidence to substantiate the 
appellant's report.  As is noted above, the presumption of 
soundness may not be clearly and unmistakably rebutted merely 
by the veteran's own, medically untrained account.  See 
Miller and Vanerson, supra.  

The appellant's service medical records clearly reflect that 
he sustained an injury to his left index finger while on 
active military duty, and the appellant has stated that he 
has a continuing disability from it.  In view of the short 
passage of time between the appellant's discharge and the 
inception of his claim, the appellant's service medical 
record reflecting an in-service crush injury is competent 
evidence suggesting the presence of a current disorder, 
linked by medical evidence to some incident of military 
service.  See, e.g.,  Hampton v. Gober, 10 Vet. App. 481, 
482-483 (1997). 

In these circumstances, the appellant's claim is well 
grounded and will be remanded for further development.  


ORDER

Service connection for a back disorder is denied.

A well-grounded claim not having been submitted, service 
connection for a psychiatric disorder, to include PTSD is 
denied.

A well-grounded claim not having been submitted, service 
connection for left foot "jungle rot" is denied.

A well-grounded claim not having been submitted, service 
connection for a skin rash is denied.

The appellant's claim of entitlement to service connection 
for the residuals of a left index finger fracture is well 
grounded.  To that extent only, the appeal is granted.



REMAND

Although the RO noted in its November 1994 rating decision 
that a current VA examination showed no complaint or 
diagnosis pertaining to the claimed left index finger 
disability, the Board notes that no examination has been 
conducted of the appellant's left finger.  The Court has held 
that in these circumstances, the examiner must specifically 
address the alleged disorder, and the examiner's silence is 
insufficient to show a lack of symptomatology.  Wisch v. 
Brown, 8 Vet. App. 139, 140 (1995).  

Accordingly, the issue of the appellant's claimed entitlement 
to service connection 
is REMANDED for the following development:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, 
private, or other medical treatment for 
the disorder that is not evidence by 
record.  The appellant should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file.  The RO should then 
obtain these records and associate them 
with the claims folder.  

2.  The RO should afford the appellant a 
VA medical examination, to be conducted 
by an appropriately qualified physician, 
to ascertain the severity of any left 
index finger fracture residuals.  Any 
disability of the appellant's left index 
finger should be described.  The report 
of the examination should be associated 
with the appellant's claims folder.

3.  Thereafter, the RO should 
readjudicate the appellant's claim.

If the benefit sought on appeal remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case, including any additional laws and 
regulations, and given the applicable time to respond 
thereto.   

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The appellant will be free to submit additional evidence and 
argument on the remanded claim.  Quarles v. Derwinski, 3 Vet. 
App. 129 (1992).  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 
  By rating decision dated in May 1987, non-service-connected pension benefits were 
denied.
  The Board also notes that at this time, the appellant also denied having, or ever having 
skin diseases.  
  The appellant's statements as to the injury while driving in Saudi Arabia in 1991 must be presumed to be 
credible for the limited purpose of determining whether the claim is well grounded.  See King v. Brown, 
5 Vet. App. 19, 21 (1993).
  The Board notes that the appellant served during two "periods of war" as that term is 
defined in 38 C.F.R. § 3.2(f) (1999).  However, the appellant has not alleged, and the 
evidence does not show, that the appellant is a veteran of "combat."  The appellant has 
reported he was stationed at stateside postings and in Germany during his first period of 
service, and there is no indication that the appellant participated in combat while in the 
Persian Gulf.  As such, the presumptive provisions of 38 U.S.C.A. § 1154(b) relative to the 
service incurrence of diseases and disorders of combat veterans are not applicable to this 
matter. 

  Because the evidence pertaining to the appellant's claimed dermatological disorders is the 
same, the Board will discuss each of these disorders in a single section.  
   "Pruritus is 'localized or generalized itching due to irritation of sensory nerve endings from organic or 
psychogenic causes' . . . Webster's Medical Desk Dictionary 583."  Stephens v. Principi, 3 Vet. App. 513, 
515 (1992).

